Citation Nr: 1721725	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  15-13 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for constricted visual fields, claimed as blindness and secondary to a fall caused by the left knee disability or as secondary to a traumatic brain injury (TBI).  

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for TBI, claimed as a concussion due to a fall caused by a left knee disability.   

3.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for major depressive disorder (also diagnosed as bipolar disorder).  

4.  Entitlement to service connection for broken ribs.

5.  Entitlement to service connection for left hip hematoma.

6.  Entitlement to an increased disability rating in excess of 10 percent for instability, left knee.  

7.  Entitlement to an increased disability rating in excess of 20 percent for lateral instability, right knee.  

8.  Entitlement to an increased disability rating in excess of 10 percent for residuals surgery for recurrent dislocations with limited extension, right knee.

9.  Entitlement to an increased disability rating in excess of 10 percent for left knee degenerative joint disease status post partial meniscectomy and limited synovectomy.  

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
 
11.  Entitlement to special home adaptation grant.

12.  Entitlement to specially adapted housing.



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to July 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran limited his appeal to the issues identified on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran when further action is required.


REMAND

In April 2017, the Veteran requested the opportunity to testify at a hearing before the Board.  He did not specify whether he desired an in-person hearing at the RO or a videoconference hearing.  In either event, a Board hearing has not yet been arranged.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge.  He must be given advance notice of the date, time, and location of the hearing.  A copy of the hearing notice letter should be placed in the claims file.  If, for whatever reason, the Veteran changes his mind and withdraws his request for a hearing or does not appear for the hearing on the date scheduled, this should also be documented in the claims file.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

